 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   MEGAN T. HOPKINS, CA SBN 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     AINGE SAESEE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00028-LJO
12                     Plaintiff,                   JOINT STATUS REPORT RE: TEEN
                                                    CHALLENGE PROGRAM; REQUEST TO
13   vs.                                            SET DISPOSITIONAL HEARING; ORDER
14   AINGE SAESEE,                                  JUDGE: Hon. Lawrence J. O’Neill
15                    Defendant.
16
17          Defendant, Ainge Saesee, by and through his counsel, Assistant Federal Defender Megan
18   T. Hopkins, and counsel for the government, Assistant United States Attorney Thomas Newman,
19   hereby submit the following status report regarding Mr. Saesee’s progress at the Teen Challenge
20   program in Reedley, CA.
21          Mr. Saesee entered the Teen Challenge program on February 5, 2019 in Reedley, CA. He
22   remains an active participant in good standing at the program. Kevin Mitchel, a social worker
23   with the Federal Defender’s Office, contacted Mr. Saesee’s counselor, Jeremy Snyder, and was
24   advised that Mr. Saesee is doing an “outstanding job” and is on track to graduate in February of
25   2020. In light of Mr. Saesee’s progress in the program and ongoing participation, the parties
26   request that a dispositional hearing be set for January 20, 2020 at 8:30 a.m.
27
28
 1            At the dispositional hearing, the parties anticipate jointly recommending that Mr. Saesee
 2   be sentenced to continued supervision with the added condition that he complete the inpatient
 3   treatment program.
 4                                                 Respectfully submitted,
 5
                                                   HEATHER E. WILLIAMS
 6                                                 Federal Defender
 7
 8   Date: July 29, 2019                           /s/ Megan T. Hopkins
                                                   MEGAN T. HOPKINS
 9                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
10
                                                   AIGNE SAESEE
11
12                                                 McGREGOR W. SCOTT
                                                   United States Attorney
13
14   Date: July 29, 2019                           /s/ Thomas Newman
                                                   THOMAS NEWMAN
15                                                 Assistant United States Attorney
                                                   Counsel for the United States
16
17
18                                               ORDER
19            The status conference currently scheduled for September 16, 2019 at 8:30 a.m. is hereby
20   vacated, and a dispositional hearing is set for January 20, 2020 at 8:30 a.m.
21
     IT IS SO ORDERED.
22
23       Dated:        July 29, 2019                        /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
24
25
26
27

28

      fggfff
      SAESEE/Joint Status Report                      -2-
